DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “advanced" and "high strength” in claim 1 are relative terms which render the claim indefinite. The terms “advanced" and "high strength” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The phrase “cooling the steel part at a designated temperature that is different from the cooling of step (b)” in claim 1 is a phrase which renders the claim indefinite. The phrase does not make it clear what aspect of the cooling is to be different from the cooling of step (b), it may mean that the cooling is at a designated change in temperature, as in a rate of temperature change, or that the cooling is to be performed to a designated end temperature which is different from that of cooling step (b). The phrase shall be interpreted as requiring the cooling of step (c) to be performed to a different designated temperature from the cooling of step (b) in light of instant specification [0007].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoydick et al. (US-20170327924-A1), hereinafter Hoydick, in view of Lainati et al. (US-20150107727-A1), hereinafter Lainati, and in view of Air Products (Thermal Spray Cooling Technology), hereinafter Air Products.
Regarding Claim 1, Hoydick teaches a process for producing advanced high strength steel products ([0035]) including annealing above the A3 temperature ([0036]) which is the same as the claimed providing a steel part comprising a temperature within the austenite range of the steel part.
Hoydick further teaches processing including a quenching step which may be nozzle water quenching ([0038]) which constitutes the claimed cooling of a steel part at controlled locations by a jet of cooling medium at a first temperature. 
The claim element of the controlled locations comprise higher temperature localized sections of the steel part and lower temperature localized sections of the steel part, wherein the higher temperature localized sections comprise a higher temperature relative to the lower temperature localized sections does not limit the claimed process since the “controlled locations” could include any or all portions of the steel part having any amount of temperature variation, and a person having ordinary skill in the art would expect minor temperature variation in any such process.
Hoydick further lists suitable processes including water quenching, hot water quenching, and two-step water quenching ([0039]) as well as the microstructure including ferrite, austenite, and martensite ([0031]), which constitutes the claimed cooling the steel part at a designated temperature that is different from the cooling of step (b) to thereby create a multiphase microstructure, wherein the cooling of step (b) occurs at one or more intervals between the cooling of step (a).
Hoydick further teaches the quenching using techniques such as nozzle water quenching ([0038]) which encompasses the claimed cooling of step (b) and the cooling of step (c) are effected by a plurality of nozzles that supply the cooling medium.
Hoydick does not explicitly teach the claimed cooling of step (b) may be adjusted depending on the amount of heat that needs to be removed from the higher temperature localized sections of the steel part and the lower temperature localized sections of the steel part, or the claimed wherein the cooling of step (b) and the cooling of step (c) are effected by a plurality of nozzles that supply the cooling medium and are selectively moved to thereby provide the cooling of step (b) or the cooling of step (c).
Lainati teaches a flexible cooling system and thermal controlled treatment of rails (Col. 1 L. 6-11) which includes a control system for adjusting the temperature of the cooling medium to adjust the heating rate, cooling rate, and temperature profile of the rail ([0074]) in order to beneficially obtain a targeted microstructure ([0069]-[0070]) and thus a desired hardness ([0075]) which constitutes the claimed cooling of step (b) may be adjusted depending on the amount of heat that needs to be removed from the higher temperature localized sections of the steel part and the lower temperature localized sections of the steel part.
It is noted by the examiner that any of the heating rate, cooling rate, or temperature profile, or other parameters not mentioned in the rejection would individually satisfy the claimed adjustment of the cooling of step (b) since no specific parameter to be adjusted is claimed.
It would have been obvious to a person having ordinary skill in the art to have applied the control system for adjusting of the temperature of the cooling medium of Lainati to the process of Hoydick in order to beneficially obtain a targeted microstructure and desired hardness as discussed above.
Lainati further teaches the use of six nozzles ([0065]) as discussed above, to beneficially enable selective control of localized cooling strategy ([0074]) where the nozzles spray a cooling medium ([0066]) which is within the claimed cooling of step (b) and the cooling of step (c) are affected by a plurality of nozzles that supply the cooling medium.
It would have been obvious to a person having ordinary skill in the art to have applied the six nozzles according to Lainiati to the process of Hoydick in order to beneficially enable selective control of localized cooling strategy as discussed above.
Air Products teaches a cryogenic cooling system (0:15) which beneficially provides tighter temperature control (0:18) which is mounted on a robotic arm (0:40) and controls temperature to a specified range (1:00).
It would have been obvious to a person having ordinary skill in the art to have utilized a cooling system mounted on a robotic arm according to Air Products in the process according to Hoydick as modified by Lainati in order to beneficially control temperature to a specified range as discussed above.


Regarding Claim 2, Hoydick as modified by Lainati and Air Products teaches the claim elements discussed above. Hoydick does not teach the claimed higher temperature localized sections comprise thicker regions of the steel part and the lower temperature localized sections comprise thinner regions of the steel part, wherein the lower temperature localized sections contain less steel material relative to the higher temperature localized sections, wherein the lower temperature localized sections are cooled in a controlled fashion during the cooling of step (b) and the cooling of step (c) so that an undercooling temperature in the thinner regions is higher than a minimum required cooling temperature of the steel part.
Lainati further teaches different cooling sections for different sections of the steel rail which are individually controlled in order to obtain desired final mechanical characteristics of the rail ([0065]-[0066]) the nozzles N4 and N5 controlling the characteristics of the web which is the thinner region and nozzles N1 – N3 and N6 controlling the characteristics of the head and feet of the rail which are the thicker regions ([0065], Fig. 3), the controlled characteristics further beneficially limit distortion along the profile and length of the rail ([0069]) and the parameters of each nozzle may be controlled in a chosen cooling strategy as a function of the final product properties ([0074]), which encompasses the claimed higher temperature localized sections comprise thicker regions of the steel part and the lower temperature localized sections comprise thinner regions of the steel part, wherein the lower temperature localized sections contain less steel material relative to the higher temperature localized sections, wherein the lower temperature localized sections are cooled in a controlled fashion during the cooling of step (b) and the cooling of step (c) so that an undercooling temperature in the thinner regions is higher than a minimum required cooling temperature of the steel part.
It would have been obvious to a person having ordinary skill in the art to have applied the nozzles controlling characteristics of specific regions of the steel according to Lainati to the method of Hoydick as modified by Lainati and Air Products in order to beneficially obtain desired mechanical characteristics and limit distortion as discussed above.

Regarding Claim 3, Hoydick as modified by Lainati and Air Products teaches the claim elements discussed above. Hoydick does not teach the claimed uniform temperature is maintained on the surface of the steel part during the cooling of step (b) and the cooling of step (c). 
Lainati further teaches temperature measuring devices to measure the surface temperature of the steel rail ([0031], [0072], Fig. 4) the temperature measurements being used by the previously discussed control system in order to obtain a desired temperature of the rail ([0074]) in order to ensure attainment of the previously discussed targeted microstructure, desired hardness, and limited distortion, which encompasses the claimed uniform temperature is maintained on the surface of the steel part during the cooling of step (b) and the cooling of step (c).
It would have been obvious to a person having ordinary skill in the art to have applied the temperature measuring devices of Lainati and to use the devices in conjunction with the control system of Hoydick as modified by Lainati and Air Products as taught by Lainati in order to beneficially ensure the targeted microstructure, desired hardness, and limited distortion as discussed above.

Regarding Claim 6, Hoydick as modified by Lainati and Air Products teaches the claim elements discussed above. Hoydick does not explicitly disclose the claimed nozzles selectively alter application pressure of the cooling medium during the cooling of step (b) when the nozzles are positioned at the higher temperature localized sections and the lower temperature localized sections.
Lainati further teaches that the control means control the parameters including pressure of the cooling medium of each nozzle ([0074]) which is within the claimed nozzles selectively alter application pressure of the cooling medium during the cooling of step (b) when the nozzles are positioned at the higher temperature localized sections and the lower temperature localized sections.

Regarding Claim 7, Hoydick as modified by Lainati and Air Products teaches the claim elements discussed above. Hoydick does not explicitly disclose the claimed nozzles are configured to deliver the cooling medium at varying intensities at the higher temperature localized sections and the lower temperature localized sections during the cooling of step (b).
Lainati further teaches that the cooling rate is set at different values along the apparatus in order to obtain a desired microstructure and mechanical characteristics ([0075]) and that the control of the cooling rate is performed by flow rate, temperature of the cooling medium, and pressure of the cooling medium ([0074]) which is the same as the claimed nozzles are configured to deliver the cooling medium at varying intensities at the higher temperature localized sections and the lower temperature localized sections during the cooling of step (b).
It is noted by the examiner that delivering the cooling medium at varying intensity is considered to be any change in the application of the cooling medium which would alter the cooling rate.

Regarding Claim 9, Hoydick as modified by Lainati and Air Products teaches the claim elements as discussed above. Hoydick does not explicitly disclose the claimed cooling of step (c ) comprises decreasing flow of the cooling medium from the nozzles.
Lainati further teaches a fast cooling phase followed by a soft cooling phase in order to beneficially obtain enhanced mechanical properties ([0019]) where the fast cooling is 25-70˚C/s  and the soft cooling is 0.5-25˚C/s ([0109]-[0110]) and that the cooling rate is adjusted by parameters including flow rate of the cooling medium ([0074]) which encompasses the claimed cooling of step (c ) comprises decreasing flow of the cooling medium from the nozzles.

Regarding Claim 10, Hoydick as modified by Lainati and Air Products teaches the claim elements as discussed above. Hoydick does not explicitly disclose the claimed ceasing application of the cooling medium from the nozzles.
However, a person having ordinary skill in the art would understand that application of the cooling medium would necessarily cease in order for processing to continue following the quenching according to Hoydick.
Furthermore, Lainati further teaches the nozzles being adjustable in terms of on/off condition according to the composition of the rail and desired mechanical properties ([0121]) which encompasses the claimed ceasing application of the cooling medium from the nozzles. 

Regarding Claim 12, Hoydick as modified by Lainati and Air Products teaches the claim elements as discussed above. Hoydick does not explicitly disclose the claimed monitoring temperatures of the higher temperature localized sections and the lower temperature localized sections via an infrared camera.
Lainati further teaches measuring the temperature of the rail with a thermographic camera to beneficially control the cooling process ([0072]-[0073]) which is within the claimed monitoring temperatures of the higher temperature localized sections and the lower temperature localized sections via an infrared camera.
It would be obvious to a person having ordinary skill in the art to have applied the thermographic camera according to Lainati to the process according to Hoydick as modified by Lainati and Air Products in order to beneficially control the cooling process as discussed above. 

Regarding Claim 13, Hoydick as modified by Lainati and Air Products teaches the claim elements as discussed above. As discussed above, Hoydick teaches the microstructure including martensite and austenite, which is within the claimed multiphase microstructure, comprises a martensite-austenite microstructure.


Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoydick et al. (US-20170327924-A1), hereinafter Hoydick, in view of Lainati et al. (US-20150107727-A1), hereinafter Lainati, in view of Air Products (Thermal Spray Cooling Technology), hereinafter Air Products, and in view of Stubbs (US-5598711), hereinafter Stubbs.
Regarding Claim 8, Hoydick as modified by Lainati and Air Products teaches the claim elements as discussed above. Hoydick does not explicitly disclose the claimed at least a portion of the nozzles are separated by shrouds so that the higher temperature localized sections may be subjected to further cooling relative to the lower temperature localized sections.
Stubbs teaches a skirt (Col. 2 L. 2-4) around a nozzle providing a cooling fluid (Col. 2 L. 5-19) and the skirt beneficially controls the movement of the fluid from the nozzle and directs the fluid towards the impinged surface (Col. 2 L. 8-19) which encompasses the claimed at least a portion of the nozzles are separated by shrouds so that the higher temperature localized sections may be subjected to further cooling relative to the lower temperature localized sections.
It would be obvious to a person having ordinary skill in the art to apply the skirt around the nozzle according to Stubbs to the processing according to Hoydick as modified by Lainati and Air Products in order to beneficially control the movement of the fluid and direct the fluid towards the impinged surface as discussed above.


Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoydick et al. (US-20170327924-A1), hereinafter Hoydick, in view of Lainati et al. (US-20150107727-A1), hereinafter Lainati, in view of Air Products (Thermal Spray Cooling Technology), hereinafter Air Products, and in view of Masek et al. (US-20160177410-A1), hereinafter Masek.
	Regarding Claim 11, Hoydick as modified by Lainati and Air Products teaches the claim elements as discussed above. Hoydick does not explicitly disclose processing of the steel prior to the initial annealing process however, a person having ordinary skill in the art would understand that processing as known in the art would be required in order to obtain the material to be annealed according to Hoydick.
	Masek teaches that it is typical for advanced high strength steels to be forged, trimmed, sized, and cooled prior to heat treatment ([0002]) which is the same as the claimed providing comprises (i) forging the steel part; (ii) trimming the steel part; and (iii) sizing the steel part.


Response to Arguments
Applicant’s arguments with respect to the rejections over Spraying Systems Co. have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive.
The argument that a nozzle skirt is not a shroud that is placed between nozzles is not convincing. The instant specification [0008] describes the shrouds as shielding off locations from the cooling medium applied by the nozzles, this same function is performed by the nozzle skirts of Stubbs, in fact it is a benefit of the skirts taught by stubbs (“controls the movement of the fluid” as discussed above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736